DETAILED ACTION
This communication is a Non-Final office action on the merits. Claims 1, 5-9, 11-24, as filed are currently pending and have been considered below.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In claim 1, lines 6, 9 and 13 the phrase “strap pass” should be replaced by --strap to pass--.
In claim 14, lines 6, 9 and 13 the phrase “strap pass” should be replaced by --strap to pass--.
In clam 14, lines 16 and 17, the term “surface” should be replaced by --surfaces--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “secant” as it used in the second to last line of claim 1 is not understood. The context and original disclosure do not provide sufficient basis for one of ordinary skill in the art to properly understand what Applicant has intended. A dictionary definition of the term only results in a description of straight lines intersecting a curved line or ratios of a hypotenuse and leg of a right triangle. It is unclear how this would apply to the relation of the surfaces of first ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schauweker et al. (US 3,813,734) further in view of Krapka (US 2007/0187445).
Regarding claim 14, Schauweker et al. discloses an apparatus comprising a first ring (26) and a second ring (24) superposed to define a slot for the strap to pass through (Fig. 5 shows wherein a slot is formed between 28 and 30), the second ring pressing on a top surface of the first ring, the slot for the strap to pass through being bounded by an outer edge of the second ring and an inner edge of the first ring (Fig. 5 as shown),
wherein the first ring and second ring are movable with respect to one another (Column 2, lines 20-33 describe wherein movement is allowed between the two rings) so that the slot for the strap pass through is of variable thickness and the first and second rings are in a clamping position when the strap is tensioned or they are in a releasing position after a relative movement between the first and second rings causing the thickness of the slot for the strap pass through to be increased,
wherein a bottom surface of the first ring opposite the top surface of the first ring has a textured area (provided by 36) provided with several salient elements designed to form an increased friction area between the strap and the bottom surface of the first ring, the textured area being separated from the outer edge of the second ring by the slot for the strap pass through (Fig. 5 as shown), and wherein the first ring has a body extending in a first direction (Fig. 5 as shown).
Schauweker fails to disclose wherein the bottom surface is not flat and has at least non-parallel first and second portions of surfaces separated by an inflection area, the textured area being formed on the first portion of surface, the second ring pressing on the first ring opposite the second portion of surface, non-parallel first and second portions of surfaces being secant when they are extended towards one another.
Krapka teaches a first ring (2) with a not flat bottom surface with non-parallel first (10) and second (8) portions (Fig. 2 as shown).
From this teaching of Krapka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a two angled portion plate wherein the textured surface remains at the bent area to ease release of the device when loosening of straps is required.

Regarding claim 15, the combination device of Schauwaker and Krapka further teaches wherein the body of the first ring defines a V-shape or a U-shape in a cutting plane passing through the first direction and wherein the inner edge is extended by one of the inclined surfaces forming the V-shape or U-shape (Fig. 2 of Krapka).

Regarding claim 17, Schauweker et al. further disclose the textured area has salient elements (36) designed to sink into the strap (Fig. 2 as shown wherein the shape as shown would be capable of sinking into the surface of a strap).

Regarding claim 18, Schauweker et al. further disclose wherein the salient elements are located at a first distance from the inner edge, the first distance being not zero and less than twice the thickness of the first ring (Figs. 1 shows the location of the teeth/serrations in relation to the edge which is further shown in Fig. 5).

Regarding claim 19, Schauweker et al. further discloses wherein at least a part of the salient elements is formed by gripping spikes (Column 2, lines 59-50).

Regarding claim 20, Schauweker et al. further disclose wherein at least a part of the salient elements is formed in the bulk of the first ring (Fig. 2 and 5 as shown).

Regarding claim 21, Schauweker et al. further disclose wherein at least a part of the salient elements is formed by a material insert moulded on the first ring (The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. MPEP 2113).

Regarding claim 22, the combination device of Schaweker and Krapka further teach wherein the first portion delineates a part of a through hole of the first ring (Fig. 2 shows wherein the angled portion delineates the through hole).

Regarding claim 23, Shauweker et al. further disclose a strap wherein the height of the salient elements is less than or equal to twice the thickness of the strap (Fig. 5 as shown).

Regarding claim 24, Schauweker et al. further disclose a roping harness (Abstract lines 1-2 describe devices that could be considered a part of a harness) comprising an adjustment and clamping system according to claim 23.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schauweker et al. and Krapka as applied to claim 14 above, and further in view of Baumgartner (EP 2 946 682 A1).
Regarding claim 16, the combination of Schauweker et al. and Krapka discloses the invention except for wherein the first portion of bottom surface defines a depression directed towards the top surface, the textured area being arranged between the inner edge and the depression.
Baumgartner teaches an upward depression (24).
From this teaching of Baumgartner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an upward depression to allow easy access to the underside for release of the device.

Allowable Subject Matter
Claims 1, 5-9 and 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose a device for adjusting and clamping a strap wherein salient elements are formed on a support that is fitted removable with respect to the first ring in combination with all the elements in independent claim 1. As Applicant notes in the remarks mailed 08 March 2022, spanning pages 7-8, a removable feature allows a user to adjust the self-locking feature.

Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive. Claims 1, 5-9 and 11-13 are allowed as indicated above. New claims 14-24 are rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677